Exhibit 10.1
Form of Restricted Stock Participation Agreement




This Restricted Stock Unit Participation Agreement (the “Agreement”) is dated as
of ______ and sets forth the terms and conditions of the Award described below
made by Heidrick & Struggles International, Inc. (the “Company”) to ______ (the
“Participant”), pursuant to the Second Amended and Restated 2012 Heidrick &
Struggles GlobalShare Program (the “Program” or the “Plan”).


As of ______ (the “Grant Date”), the Company has granted ______ Restricted Stock
Units (“RSUs”) to the Participant as set forth herein. The RSUs are granted
pursuant to the Program and are governed by the terms and conditions of the
Program. All defined terms used herein, unless specifically defined in this
Agreement, have the meanings assigned to them in the Program. The Participant
agrees to be bound by all terms and conditions of the Agreement and the Program,
and has received and reviewed a copy of the Program and the Prospectus for the
Program dated June 5, 2018.


The RSUs granted under this Agreement shall not become valid or enforceable
unless and until the Participant executes the Agreement and it is accepted by
the Company. By the Participant’s signature and the Company’s signature below,
the Participant and the Company agree that this constitutes the signature page
of the Agreement. Participant further agrees that the RSUs are granted under and
governed by the terms and conditions of the Agreement and the Program.
Agreements that are not signed and returned shall be invalid and unenforceable.


As a material condition and inducement to the Company’s grant of RSUs to the
Participant, the Participant agrees that he or she has received and reviewed the
Program and the Prospectus, and the Participant further agrees to be bound by
all of the terms and conditions of the Agreement and the Program, as may be
amended by the Company from time to time.


IN WITNESS WHEREOF, the parties hereto have duly executed the Agreement as of
the date first set forth above.






__________________________________________
Name:


Heidrick & Struggles International, Inc.






By: _______________________________________
Name: Kamau Coar
Title: General Counsel & Corporate Secretary








--------------------------------------------------------------------------------

Exhibit 10.1
NOW, THEREFORE, in consideration of the agreements of the Participant herein
provided and pursuant to the Program, the parties agree as follows:


1.Definitions. All capitalized terms used herein, unless specifically defined
herein, shall have the same meanings as established in the Program.


2.Participation. Contingent upon the execution of the Agreement, the Company
hereby grants to the Participant ______ RSUs subject to the terms and conditions
herein.


3.Vesting of RSUs.


a.Subject to Section 3(b) and Section 4 below, all RSUs granted under the
Agreement shall vest in accordance with the schedule set forth below; provided
the Participant has been in Continuous Service through each vesting date. Except
as set forth in Section 3(b), upon the Participant’s termination of Continuous
Service prior to the vesting date, the terms of Section 10 shall apply. For
purposes of the Agreement, “Continuous Service” shall mean the Participant’s
service with the Company or any Subsidiary or Affiliate as an employee has not
been interrupted or terminated, and shall include any period during which the
Participant is on an approved leave of absence from the Company or its
Subsidiaries or Affiliates.


Vesting Date
Number of Shares Vesting
(Vesting Date 1)
(Number of Shares Vesting 1)
(Vesting Date 2)
(Number of Shares Vesting 2)
(Vesting Date 3)
(Number of Shares Vesting 3)



b.If the Participant’s Continuous Service is terminated as a result of the
Participant’s death or Disability, all RSUs granted to the Participant under the
Agreement will immediately vest.


4.Effect of Vesting.


a.If, and at the time, the Participant’s RSUs vest under the terms of Section 3
or Section 8, and subject to Section 7, such Participant shall receive as full
consideration for the RSUs a number of Shares equal to the number of RSUs which
vested on such date.


b.The RSUs granted to the Participant shall be maintained in a bookkeeping
account with the custodian appointed by the Human Resources & Compensation
Committee (the “Committee”) from time to time (the “Custodian”) for such
Participant if and until the RSUs are converted into Shares pursuant to this
Section 4, at which time the Shares shall be issued to the Participant in
accordance with Section 5 below.


5.Compensation Recovery. The Participant’s RSUs are subject to the Clawback
Policy adopted by the Board of Directors.


6.Delivery of Shares to the Participant. As soon as practicable after the RSUs
vest and are converted into Shares, and subject to Section 8, the Custodian
shall, without transfer or issue tax or other incidental expense to the
Participant, deliver to the Participant by first-class insured mail addressed to
the Participant at the address shown on page 1 or the last address of record on
file with the Custodian, (i) a statement from the Custodian referencing the
number of Shares held in the Participant’s name in a book entry account, or (ii)
at the Participant’s request, certificate(s) for the number of Shares as to
which the Shares vested. In any event, Shares due to the Participant shall be
delivered as described above no later than March 15 of the year following the
calendar year in which such RSUs vest.


7.Dividend Equivalents. The Company shall credit the Participant’s RSU account
with an amount equal to the dividends, if any, that would be paid with respect
to the unvested RSUs as if the RSUs were actual Shares to a shareholder as of
the record date. Such amount shall be credited to the Participant’s RSU account
at the same time dividends are paid with respect to the Shares, shall be subject
to the vesting and forfeiture provisions set forth in Sections 3, 4 and 10 of
the Agreement, and shall be paid to the Participant in cash, on the first
payroll date following when the Participant’s related RSUs vest and are issued
as Shares to the Participant or settled in cash, or as soon as practical
thereafter.


8.Tax Withholdings and Payments.


a.The Company or any Subsidiary or Affiliate is authorized to withhold from any
payment to be made to the Participant under this Agreement with respect to the
RSUs, amounts of income tax withholding and other taxes due in connection with
compensation or any other transaction under the Program, including the receipt
of



--------------------------------------------------------------------------------

Exhibit 10.1
Shares under Section 6. The Participant shall hold the Company and its
Subsidiaries and Affiliates harmless for any damages caused by his or her
failure to so comply and for any other damages caused by his or her actions or
inactions.


b.The Participant will pay withholding taxes attributable to the receipt of
Shares in cash, by having Shares withheld by the Company from any Shares that
would otherwise be received by the Participant under the Agreement (in which
case, the number of Shares so withheld shall have an aggregate Fair Market Value
at the time of such withholding sufficient to satisfy the applicable withholding
taxes), or by any other method approved by the Committee. If the Participant
does not satisfy the withholding obligation by cash payment within a reasonable
time established by the Committee, the Participant’s withholding obligation
shall be satisfied by the Company’s withholding of Shares from the vested RSUs.


c.The Company shall deduct from the dividend equivalents paid to the Participant
pursuant to Section 7 the Participant’s withholding obligation arising from such
payment.


9.Change in Control. The RSUs are subject to the Change of Control provisions as
set forth in detail in the Plan.


10.Forfeiture of RSUs.


a.Subject to the next following sentence, the Participant’s unvested RSUs shall
be forfeited to the Company upon the Participant’s termination of Continuous
Service for any reason other than (a) the Participant’s death or Disability that
occurs prior to the date the RSUs vest as provided in Section 3 above or (b) the
Participant’s termination of Continuous Service by the Company or any Subsidiary
or Affiliate without Cause or the Participant’s voluntary termination due to the
existence of Good Reason, in either case during the two-year period beginning on
the date of a Change in Control, as provided in Section 9 above.


b.This Section 10 shall be subject to the Company’s Bonus, Restricted Stock
Unit, Performance Stock Unit and Bonus Cash Deferral Retirement Policy (the
“Retirement Policy”) and any subsequent amendments, as well as any other Company
plan or written employment, severance or similar agreement that has been or may
be executed by the Participant and the Company or its Subsidiary or Affiliate,
and the provisions in such Retirement Policy or agreement concerning the vesting
of RSUs in connection with the Participant’s termination of Continuous Service
shall supersede any inconsistent or contrary provision in this Agreement.


c.The Participant agrees that the Company or its Subsidiary or Affiliate may
deduct from any amounts the Company or its Subsidiary or Affiliate owes the
Participant from time to time (such as wages or other compensation, deferred
compensation credits, vacation pay, any severance or other payments owed
following a termination of employment, as well as any other amounts owed to the
Participant by the Company or its Subsidiary or Affiliate) to the extent of any
amounts the Participant owes the Company or its Subsidiary or Affiliate under
this Section 10. The provisions of this section and any amounts repayable by the
Participant hereunder are intended to be in addition to any rights to repayment
the Company or its Subsidiary or Affiliate may have under applicable law.


d.This Section 10 does not constitute the Company’s exclusive remedy for the
Participant’s violation of any post-employment obligations owed to the Company,
including but not limited to any obligations of confidentiality, or restrictive
covenants that may exist in the Participant’s employment agreement.


e.Reasonableness. The Participant acknowledges that the Participant’s
obligations under this Section 10 are reasonable in the context of the nature of
the Company’s business, its strategic and cumulative investments in longstanding
client relationships, and the competitive injuries likely to be sustained by the
Company if the Participant were to violate such obligations. The Participant
further acknowledges that this Agreement is made in consideration of, and is
adequately supported by the agreement of the Company to perform its obligations
under this Agreement and by other consideration, which the Participant
acknowledges constitutes good, valuable and sufficient consideration.


11.Miscellaneous.


a.The Company or any Subsidiary or Affiliate shall have no obligation to
continue the employment relationship or any other relationship as a result of an
Award under the Program and/or the Agreement. The Participant acknowledges and
agrees that: (i) the Program is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time; (ii) the grant of RSUs is voluntary and occasional
and does not create any contractual or other right to receive future grants of



--------------------------------------------------------------------------------

Exhibit 10.1
RSUs, or benefits in lieu of RSUs, even if RSUs have been granted repeatedly in
the past; (iii) all decisions with respect to future RSU grants, if any, will be
at the sole discretion of the Company; (iv) participation in the Program is
voluntary; (v) the RSUs are not a part of normal or expected compensation or
salary for any purposes; (vi) the future value of the underlying shares is
unknown and cannot be predicted with certainty; and (vii) in consideration of
the grant of RSUs, no claim or entitlement to compensation or damages shall
arise from termination of the RSUs or diminution in value of the RSUs or Shares
received upon vesting.


b.The Company may amend, alter or discontinue the Agreement, without the consent
of the Participant so long as such amendment, alteration or discontinuance would
not impair any of the rights or obligations under any Award theretofore granted
to the Participant under the Program. The Committee may amend the Agreement in
such manner as it deems necessary to permit the granting of Awards meeting the
requirements of the Code or other applicable laws.


c.The parties agree that the Agreement shall be governed by and interpreted and
construed in accordance with the laws of the United States and, in particular,
those of the State of Illinois without regard to its conflict of law principles,
as Illinois is the situs of the principal corporate office of the Company.
Furthermore, to the extent not prohibited under applicable law, and unless the
Company affirmatively elects in writing to allow the proceeding to be brought
(or itself brings such a proceeding) in a different venue, the parties agree
that any suit, action or proceeding with respect to the Program, the RSUs or the
Agreement shall be brought in the state courts in Chicago, Illinois or in the
U.S. District Court for the Northern District of Illinois. The parties hereby
accept the exclusive jurisdiction of those courts for the purpose of any such
suit, action or proceeding. Venue for any such action, in addition to any other
venue required or otherwise mandated by statute, will be in Chicago, Illinois.
Each party further agrees to waive any applicable right to a jury trial, and
expressly elects to have the matter heard as a bench trial.


d.Unless waived by the Company, any notice to the Company required under or
relating to the Agreement shall be in writing and addressed to:


General Counsel
Heidrick & Struggles International, Inc.
233 South Wacker Drive
Suite 4900
Chicago, IL 60606-6303


12.Program Governs. All terms and conditions of the Program are incorporated
herein and made part hereof as if stated herein. If there is any conflict
between the terms and conditions of the Program and the Agreement, the terms and
conditions of the Program, as interpreted by the Committee, shall govern.


13.Data Privacy. By signing above, the Participant voluntarily acknowledges and
consents to the collection, use, processing and transfer of personal data as
described in this Section 13. The Participant is not obliged to consent to such
collection, use, processing and transfer of personal data. However, the
Participant’s failure to provide the consent may affect the Participant’s
ability to participate in the Program. The Company and its Subsidiaries and
Affiliates hold certain personal information about the Participant, including
the Participant’s name, home address and telephone number, date of birth,
employee identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all options or any other
rights or entitlements to shares of stock in the Participant’s favor, for the
purpose of managing and administering the Program (“Data”). The Company, its
Subsidiaries and its Affiliates will transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of
the Participant’s participation in the Program, and the Company and any of its
Subsidiaries or Affiliates may each further transfer Data to any third parties
assisting in the implementation, administration and management of the Program.
These recipients may be located in the European Economic Area, or elsewhere
throughout the world, such as the United States. The Participant authorizes them
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Participant’s participation in the Program, including any requisite transfer of
such Data as may be required for the administration of the Program and/or the
subsequent holding of Shares on the Participant’s behalf to a broker or other
third party with whom the Participant may elect to deposit any Shares acquired
pursuant to the Program. The Participant may, at any time, review Data, require
any necessary amendments to it or withdraw the consents herein in writing by
contacting the Company; however, by withdrawing consent, the Participant will
affect his or her ability to participate in the Program.





--------------------------------------------------------------------------------

Exhibit 10.1
14.Execution of the Agreement.


a.The Parties agree that this Agreement shall be considered executed by both
parties executing the Agreement on the first page hereof, which is a part
hereof.


b.This Agreement, or any amendments thereto, may be executed in counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument.



